Citation Nr: 1425889	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  02-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a urinary tract infection, to include incontinence. 

2. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for a urinary tract infection and erectile dysfunction.

In April 2006, the Board denied the appeal.  The Board's decision was vacated by a memorandum decision of the United States Court of Appeals for Veterans Claims (Court).  The Board remanded the claim to the agency of original jurisdiction in January 2009.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In January 2009, the Board remanded this case to obtain an addendum opinion from the August 2001 VA examiner.  The remand and requested development was to obtain specific clarifying opinions in accordance with the Court's memorandum decision.  In accordance with the Court decision, an examiner who had provided a 2001 opinion was asked a series of specific questions and to acknowledge specific evidence.  The examiner did not provide the required clarification.

The Board is required to remand the claims to obtain the requested opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for the Veteran's claims folder to be returned to the VA examiner who performed the August 2001 VA examination for the purpose of preparing an addendum opinion.  

If the examiner is no longer available, then another comparably qualified examiner may respond instead.  The entire claims file, including a copy of this remand, must be made available to the examiner for review

a.  The examiner should acknowledge the complaints of burning on urination in 1959, the difficulty voiding following surgery in late 1959, the treatment for gonococcal urethritis in 1963, and the complaints of decreased flow of stream with urinary frequency in 1989 (prior to the first TURP); he should then indicate whether such symptoms reflect a chronic genitourinary disability related to the gonococcal urethritis in service.  If so, is that chronic genitourinary disability more likely, less likely, or at least as likely as not (50 percent probability) related to the current genitourinary diagnoses, including incontinence?

b.  Accepting the fact that the Veteran had complaints of erectile dysfunction prior to his TURP procedures; does the evidence reflect a physical cause for his erectile dysfunction prior to his first TURP procedure? If so, was the Veteran's erectile dysfunction more likely, less likely, or at least as likely as not (50 percent probability) caused by the gonococcal urethritis in service?

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case; before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



